Citation Nr: 1539330	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-42 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for periodontal disease.

2.  Whether new and material evidence has been received to reopen a claim of service connection for temporomandibular joint (TMJ) disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to April 2003.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2015 the Veteran testified during a Board hearing before the undersigned at the RO.  A transcript of that hearing is of record.  At that hearing, the Veteran essentially testified that he had understood that his September 2010 substantive appeal encompassed both of his dental claims, and the title page of this decision has been styled to reflect the Veteran's intention in this regard.


FINDINGS OF FACT

1.  At the May 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issue of entitlement to service connection for periodontal disease.

2.  A February 2005 rating decision denied service connection for TMJ disease.

3.  Evidence received subsequent to the February 2005 rating decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for TMJ disease.

4.  A dentist who treated the Veteran during service has indicated that the Veteran's TMJ disease likely developed during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for periodontal disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).

2.  The February 2005 RO decision that denied the Veteran's claim of entitlement to service connection for TMJ disease is final.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 20.1103 (2015).

3.  Evidence received since the February 2005 RO decision is new and material, and the Veteran's claim of entitlement to service connection for TMJ disease is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).

4.  Service connection for TMJ disease is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran indicated, at the May 2015 Board hearing, a desire to withdraw the issue of entitlement to service connection for periodontal disease.  Therefore, there remains no allegation of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.

TMJ disease

In light of the favorable decision to reopen and grant the Veteran's claim of service connection for TMJ disease, any deficiency as to VA's duties to notify and assist, as to that issue, is rendered moot.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

A February 2005 rating decision denied service connection for TMJ disease.  The Veteran did not appeal the February 2005 rating decision, and the February 2005 rating decision thereby became final.

The evidence submitted since the February 2005 rating decision includes a January 2006 letter from a retired Colonel (DP, DDS) who treated the Veteran for various dental problems during service.  The letter was as follows:

In the years 2000 2001 [the Veteran] was my dental patient at the Army Dental Clinic at Fort McPherson, Georgia.  I treated [the Veteran] for periodontal disease, to include two quadrants of gum surgery.  Because of "TDY" training missions and other scheduling conflicts, we were unable to complete his periodontal treatment while he was still on active duty.  Although [the Veteran] complained of joint popping and periodic TMJ discomfort, we were also unable to address the treatment of his joint problems.  It would be impossible to document now, but in all likelihood both maladies developed while [the Veteran] was on active duty.  At the time of his retirement, [the Veteran] was referred to the Veterans Administration Hospital for continued dental treatment.

The Board finds that Colonel DP's letter is not only sufficient to reopen the claim but to also grant the claim for TMJ disease, especially when taken together with the August 2004 VA dental record reflecting a diagnosis of TMJ.  In sum, service connection for TMJ is warranted.










ORDER

The issue of whether new and material evidence has been received to reopen a claim of service connection for periodontal disease is dismissed.

Service connection for TMJ disease is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


